United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
R E V I S E D     05/15/06
                                                                May 5, 2006
                IN THE UNITED STATES COURT OF APPEALS
                                                          Charles R. Fulbruge III
                        FOR THE FIFTH CIRCUIT                     Clerk



                             No. 04-11432


POSITIVE SOFTWARE SOLUTIONS, INC.

                                                Plaintiff-Appellee
     v.

NEW CENTURY MORTGAGE CORPORATION; NEW CENTURY FINANCIAL
CORPORATION; eCONDUIT CORPORATION; THE ANYLOAN COMPANY; JEFF
LEMIEUX; FRANK NESE

                                                Defendants-Appellants

                               - - - - -
         Appeal from the United States District Court for the
                      Northern District of Texas
                               - - - - -

                  ON PETITION FOR REHEARING EN BANC

     (Opinion January 11, 2006, 5 Cir., 2006, _____F.3d____)



BEFORE:    JONES, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, SMITH,
           WIENER, BARKSDALE, GARZA, DeMOSS, BENAVIDES, STEWART,
           DENNIS, CLEMENT, PRADO and OWEN, Circuit Judges.1

BY THE COURT:

          A member of the Court in active service having requested

a poll on the petition for rehearing en banc and a majority of

the judges in active service having voted in favor of granting a

rehearing en banc,

          IT IS ORDERED that this cause shall be reheard by the

     1
      Judge King did not participate in the decision.
court en banc with oral argument on a date hereafter to be fixed.

The Clerk will specify a briefing schedule for the filing of

supplemental briefs.